Citation Nr: 0803287	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  96-37 779	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for the regular aid and attendance (A&A) of another 
person or housebound status.


(The matter of entitlement to restoration of a 100 percent 
rating for service-connected pigmented villonododular 
synovitis (PVS) of the left hip status post partial resection 
with left extensor hallucis longus weakness, to include 
whether the assignment of a 60 percent rating was proper, is 
the subject of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to July 
1988.

This appeal to the Board of Veterans' Appeals (Board) initial 
arose from an August 1995 rating decision in which the RO in 
Buffalo, New York denied SMC based on the need for regular 
A&A or housebound status.  In January 1996, the veteran filed 
a notice of disagreement (NOD).  In June 1996, the veteran 
testified during a hearing before RO personnel; a transcript 
of the hearing is of record.  The Buffalo RO issued a 
statement of the case (SOC) in March 1997.  The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in May 1997.  A supplemental SOC (SSOC) 
was issued in March 1997.  

In November 1998, the Board remanded the matter to the RO for 
additional development.  In an April 1999 rating decision and 
SSOC, the RO confirmed and continued the denial of SMC.  

In January 2000, the Board, inter alia, affirmed the denial 
of the veteran's SMC claim.  The veteran filed a timely 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).  In an August 2000 Order, the Court granted a 
joint motion filed by representatives for both parties, 
vacating the Board decision, and remanding the matter on 
appeal to the Board for compliance with points raised in the 
joint motion.  

In February 2001, the Board remanded the matter to the RO for 
development consistent with the joint motion.  The RO later 
issued SSOCs in June 2002 and (following an August RO 
hearing, the transcript of which is of record) in September 
2003, each reflecting the continued denial of claim.

In June 2004, the Board, inter alia, remanded the claim for 
SMC to the RO via the Appeals Management Center (AMC), in 
Washington, DC for further development.  Since the veteran 
had moved to North Carolina, the appeal was later transferred 
to the RO in Winston-Salem.  After accomplishing the 
requested action, the Winston-Salem RO continued the denial 
of the veteran's SMC claim (as reflected in a June 2007 
SSOC), and returned the matter on appeal to the Board.  

As a final preliminary matter, the Board points out that 
throughout much of the pendency of this appeal, the veteran 
was represented by Mark A. Venuti, a private attorney.  
However, as of September 2000, the veteran is now represented 
by a different private attorney; the Board recognizes the 
change in representation.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the SMC claim on appeal has been accomplished.

2.  Competent medical evidence indicates that the veteran is 
not blind, nearly blind, or institutionalized in a nursing 
home on account of service-connected physical or mental 
incapacity.

3.  Persuasive evidence does not establish that the veteran's 
service-connected PVS of the left hip, status post partial 
resection with left extensor hallucis longus weakness, 
scoliosis, and/or acne vulgaris with facial scarring render 
him so helpless as to require the regular aid and attendance 
of another person to perform personal care functions of 
everyday living or to protect himself from the hazards and 
dangers incident to the daily environment.

4.  The veteran does not have a single service-connected 
disability rated as 100 percent disabling and is not shown to 
be permanently housebound as a result of his service-
connected disabilities.


CONCLUSION OF LAW

The criteria for an award of SMC based on A&A or housebound 
status are not met.  38 U.S.C.A. §§ 1114(l),(s), 5103, 5103A, 
5107 (West 2002 & 2007); 38 C.F.R. §§ 3.350(b)(3) & (4), 
3.352(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of the evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, VCAA notice should include information 
pertaining to the assignment of disability ratings (to 
include the criteria for all higher ratings), as well as 
information pertaining to the assignment of effective dates.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; see also Pelegrini, 18 Vet. App. at 
112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the VCAA notice requirements may, nonetheless, be satisfied 
if any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a post-rating letter dated in December 2004 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for SMC, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and that he should provide evidence to VA.  Further, 
the March 1997 SOC et forth the applicable criteria 
pertaining to SMC claims based on A&A or housebound status 
(which suffices for Dingess/Hartman), and a March 2006 post-
rating letter also informed the appellant how disability 
ratings and effective dates are assigned, as well as the type 
of evidence that impacts those determinations.  

After issuance of each notice and opportunity for the veteran 
to respond, the June 2007 SSOC reflects readjudication of the 
claim on appeal.  Hence, while the above-described notice was 
provided after the rating action on appeal, the appellant is 
not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter decided herein on appeal.  Pertinent 
medical evidence associated with the claims file consists of 
the veteran's service treatment records, post-service private 
and VA treatment records, and reports of VA examination and 
private evaluations.  Also of record and considered in 
connection with the appeal is the transcript of the veteran's 
RO hearing, as well as various written statements provided by 
the veteran, as well as by his family members and others, and 
his attorney, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
ROs/AMC, the claimant has been notified and made aware of the 
evidence needed to substantiate the SMC claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim decided on appeal.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the claimant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matter on appeal, at this juncture.  See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Background

In an April 1991 statement, the veteran's VA physician 
indicated that the veteran's left hip disability restricted 
his activities because of inability to stand and/or sit for 
prolonged periods, marked difficulty driving, severe pain 
interfering with concentration, and the use of Canadian 
crutches for ambulation.

On private examination in February 1995 for A&A benefits, the 
examiner indicated that the veteran was not blind, that he 
could feed himself and attend to urinary and bowel functions, 
and that there was no present physical or mental incapacity 
which required care or assistance on a regular basis to 
protect the veteran from hazards or dangers incident to his 
daily environment.  However, this examiner also indicated 
that the veteran's condition required him, on occasion, to 
remain in bed and required assistance to perform urinary and 
bowel functions and that he was not able to dress or undress 
himself or to keep himself ordinarily clean and presentable.  
In an accompanying statement, the examiner added that, 
because of the veteran's physical condition, he was 
experiencing a number of limitations and these included:  the 
inability to stand or sit for periods of time, difficulty 
driving, dressing himself, and attending to regular personal 
hygiene.  The private physician added that the veteran was 
not in control of his bladder and experienced weakness in his 
lower extremities, that he had to use Canadian crutches for 
ambulation, and that because of the severity of the pain, the 
veteran was bedridden for a substantial length of time and 
that his pain interfered with his concentration.

An April 1995 VA general medical examination report reveals 
that the veteran came by bus alone for the examination, that 
he was not hospitalized, that he was not blind (although he 
wore glasses on occasion), that he had no problems with his 
upper extremities (could feed himself, button his clothes, 
and shave), and that he had no amputations.  The veteran 
complained of left lower extremity weakness and trouble 
bending due to chronic pain and decreased range of motion of 
the left hip.  The veteran stated that he was frequently 
bedridden due to severe episodic pain and, on occasion, could 
not put on his trousers or bend over and tie his shoes.  He 
used Canadian crutches for ambulation.  When the veteran does 
not have pain, he went to school at a state college.  On 
occasion he got assistance from family members with shopping.  
The distance that the veteran could walk without assistance 
depended on the intensity of his lower extremity pain.  

On VA examination in June 1995 for A&A benefits, the veteran 
reported that he had frequent episodes of severe, 
excruciating pain in his left hip, lower back, and left knee 
and also had problems with his personal hygiene and 
activities, such as dressing and cutting his toenails; that 
he was incontinent of bowel and bladder, and that he paid his 
sister to clean his house and cut his toenails.  Following an 
examination, the VA examiner diagnosed the veteran with 
weakness and atrophy of the entire left lower extremity 
secondary to service-connected villous adenoma of the left 
hip with degenerative arthritis and aseptic necrosis, as well 
as difficulty with his personal care and personal hygiene due 
to his left hip problem.  The VA examiner added that he felt 
that the veteran was severely disabled and probably in need 
of aid and attendance.

In a December 1995 statement, the veteran clarified that he 
had told the examiners that he required continual care on a 
daily basis; that his condition was so severe that about 50 
percent of the time he was bedridden; that he was unable to 
dress himself properly on a daily basis; that it took him 
hours when he does dress; that he was not able to tie his 
left shoe creating a daily hazard; that moving through his 
home was very painful and many times impossible; that he was 
unable to safeguard himself from hazard due to lower 
extremity instability and had fallen on several occasions; 
that he dropped out of school and was unable to travel due to 
the severity of his disabilities unless he was taking large 
doses of codeine; and that the majority of the time the pain 
was too excruciating to use his Canadian crutches and 
required him to remain immobile.

In a February 1996 statement, P. S. R., M.D. indicated that 
the veteran had a diagnosis of pigmented villono nodular 
synovitis (PVNS), which on examination was found to result in 
marked stiffness of his left hip and a marked abductor lurch.  
He had 30 degrees of flexion contracture and 5 degrees of 
abduction contracture.  X-rays of the left hip showed marked 
cystic changes in the femoral head and acetabulum and a 
magnetic resonance imaging (MRI) scan revealed marked 
collapse of the femoral head.  Dr. P. S. R. added that the 
veteran was severely disabled because of his left hip problem 
and that he had referred him to K. A. K, M.D.

In a May 1996 statement, Dr. K. A. K. reported that the 
veteran's PVNS symptoms included pain, locking, swelling, 
aching, weakness, giving way, and loss of motion.  The 
veteran described his pain as sharp and intermittent and 
severe on weightbearing and at rest.  

In statements received in May 1996, his family members - 
sister, brother, father and mother - indicated that they 
helped the veteran with his personal hygiene, dressing, and 
other activities of daily living (ADLs) when he was immobile 
and/or unable to achieve physical goals.  

During the June 1996 RO hearing, the veteran stated that he 
was unable to travel well and that because of this VA gave 
allowed him to be treated closer to home on a fee-basis, 
therefore he maintained that he was housebound to a good 
degree.  He indicated that he withdrew from college 
completely due to the severity and limitations of his left 
hip disability.  The veteran reported that he incurred debts 
to pay for services in his home that he could not do.  He 
stated that he had been unable to keep himself clean and 
presentable and had trouble dressing and that the majority of 
the year he was not able to get in and out of a vehicle or 
able to do the shopping that he needed to do.
 
In a December 1997 statement, the veteran described a typical 
day in his life.  He reported difficulties with dressing, 
washing dishes, and preparing food, indicating that he was 
unable to keep his house clean and tidy.  The veteran stated 
that getting out of bed could take up to an hour and a half.  
He added that his sister was no longer able to help him with 
his daily activities and that his nephew accompanied him on 
bi-weekly grocery shopping trips.  The veteran noted that he 
had had to withdraw from school due to his inability to 
travel the eighth of a mile to the institution.

In a May 1998 affidavit, the veteran reported that he had 
fallen several times due to his left hip disability and 
submitted photographs of his dish-filled sink.

In a November 1999 statement, C. S. reported that he had 
known the veteran for eleven years; that during that time the 
veteran's physical condition and ability to care for himself 
had steadily worsened; and that he had been attending to the 
veteran's personal and daily needs for the past year and 
continued to do so.

In an October 2000 survey response, the veteran reported 
being limited a lot in vigorous and moderate activities such 
as running and strenuous sports, lifting heavy objects, 
moving a table, vacuuming, climbing stairs, walking, dressing 
and bathing.

VA treatment records showed no neurologic deficits and 
cyanosis, clubbing or edema of the extremities in October 
2000.  In January 2001, the veteran's gait appeared normal 
with no deviations noted.  Strength, balance, and range of 
motion appeared normal as demonstrated by the veteran's 
ability to maneuver in the facility and onto the examining 
table.  In April 2001, the veteran's extremities were 
reported as within normal limits.

In a December 2000 statement, the veteran reported that, 
depending on the day or situation, his functional ability to 
dress and bathe himself varied.

On VA joints examination in December 2001, the veteran 
reported that he had been advised to have a left hip 
replacement but that he was considered too young to undergo 
this surgery.  The veteran walked with Canadian crutches.  
Left hip range of motion was recorded as: flexion to 80 
degrees; and internal and external rotation and extension to 
0 degrees.  He had significant pain on flexion and any 
external or internal stress.  The examiner noted that the 
veteran had significant limitations in ADLs and self-care, as 
well as mobility.  These findings were consistent with severe 
degenerative disease.  At a contemporaneous VA A&A 
examination, the veteran reported a history of being 
bedridden on bad days, which happened every week or two, and 
stated that he did not do much on his bad days.  On his good 
days, the veteran reported that he could use two canes to 
walk around the house.  On examination, the veteran used 
canes for walking with great difficulty.  The veteran's 
nephew helped him to take off his shoes and socks.  Although 
the left lower extremity was weak, the examiner reported that 
the veteran's left leg muscle bulk, power and tone were 
normal.  The examiner commented that on bad days, the veteran 
had such severe pain that he was bedridden and so helpless as 
to be in need of aid from his family members in order to 
perform ADLs.

During the August 2003 hearing before RO personnel, the 
veteran indicated that he needed assistance with ADLs from 
time to time.  He reported that one time he broke his nose 
coming out of the bathtub and another time a 1-inch nail got 
stuck in his head when he fell on his canes.  The veteran was 
able to drive and leave his home and furnished photographs of 
himself shopping with his nephew.  He reiterated that he was 
bedridden about half of the time due to his left hip 
symptoms.  The veteran testified that he did not have home 
nursing care, that he lived with his mother, and that the 
majority of the time he could bathe himself.  He reported 
that he was able to dress himself on the day of the hearing 
and denied any recent hospitalizations for his service-
connected disabilities.  

In a November 2003 statement, Dr. E. V. M. indicated that the 
veteran was experiencing a number of limitations due to his 
physical condition, these included the inability to stand or 
sit for periods of time, difficulty dressing himself and 
attending to his regular personal needs, and difficulty 
driving.  The veteran reported that he was not in control of 
his bladder, experienced weakness in both lower extremities, 
and had to use Canadian crutches for ambulation.  Because of 
the severity of the pain, the veteran reported that he was 
bedridden for a substantial length of time, and this 
interfered with his concentration.  Although the veteran's 
PVS diagnosis is benign, he has had malignant symptoms.  Dr. 
E. V. M. concluded that the veteran was homebound and could 
not walk well.

Private treatment records from E. V. M., M.D., dated from 
November 2003 to May 2005, show that, in March 2005, the 
veteran was homebound because of the weather and that his 
left hip was swollen and he could not stand up.  On 
examination, the veteran's gait was steady.  Medications of 
Motrin and Ultram were continued.

On VA A&A examination in March 2005, the veteran reported 
that he needed crutches for ambulation because of pain and 
limitation of range of motion in the left hip due to 
deformity of the femoral head and moderate to severe 
degenerative osteoarthritis.  There were no signs of lowered 
endurance or impaired coordination of Muscle Group XII.  The 
left hip joint appearance was within normal limits.  Left hip 
range of motion was recorded as: flexion to 110 degrees with 
pain noted at 20 degrees; extension to 20 degrees with pain 
noted at 5 degrees; adduction to 25 degrees with pain at 15 
degrees; abduction to 45 degrees with pain at 10 degrees; and 
internal and external rotation to 15 degrees with pain noted 
at 5 degrees.  Range of motion was additionally limited by 
repetitive use, pain, and weakness.  Pain had the major 
functional impact.  No fatigue, lack of endurance or 
incoordination was noted following repetitive use.  The 
examiner added that the veteran was very argumentative and 
failed to answer many questions in the medical history 
portion as he sought to convince the examiner that he 
deserved a 100 percent rating.  The examiner stated that the 
veteran was not able to work because of his left hip 
disability.  The examiner added that the veteran's daily 
activity was severely limited due to chronic pain and left 
leg complaints.  

In a May 2005 statement, D. McG., M.D. noted that x-rays at 
that time showed no real change when compared with 2003 x-
rays.  The veteran had no bone collapse, no signs of 
avascular necrosis, and no progression of joint space 
narrowing or significant bone destruction.

In a June 2005 statement, H. F. indicated that he had been 
attending to the veteran's physical limitations and daily 
needs in and out of his residence for an extended period of 
time and that the veteran was not always able to dress 
himself properly because of his left hip.  He noted that the 
veteran was bedridden for long periods of time and confined 
to his residence.  

On VA examination in January 2006, the examiner reported that 
the veteran only walked three steps in the examination room 
and refused to walk further, complaining of left hip and left 
leg problems.  He complained of pain with any left hip 
motion, which was so severe on some days that he was unable 
to do anything, even get out of bed.  The veteran reported 
left leg weakness, that was so great at times that he could 
not move the leg at all.  He stated that he could not walk 
more than ten feet even on the best days.  The veteran used a 
cane or Canadian crutches.  During flare-ups, the veteran 
asserted that he was not able to get up which resulted in him 
soiling the bed or area where he was at the time.  

On examination, the left leg was 3 centimeters shorter than 
the right leg, and the right leg was 1 centimeter larger in 
circumference than the left leg 6 inches above the knee.  The 
veteran complained of pain with any manipulation of the left 
leg.  The veteran could straight-leg raise to 30 degrees with 
complaints of pain, and to 70 degrees, passively.  Abduction 
of the left hip was to 50 degrees and adduction was to 20 
degrees.  Internal and external rotation was limited to 20 
degrees with pain on movement.  However, the examiner noted 
that there was no wincing or withdrawing of the limb.  
Sensory examination was normal.  Left leg strength was strong 
enough to support walking three steps; however, when the 
examiner tested it against the right leg, the veteran's 
strength was about 10 percent of that of the right leg, which 
was inconsistent.  Repetitive motion did not change the 
results.  

The examiner stated that the veteran provided Dr. E. V. M. 
with essentially the same history; however, the veteran's 
history and the examination results were inconsistent, 
because the veteran was able to do quite a significant amount 
as compared with his contentions that he was unable to get 
out of bed and unable to anything on some days.  The examiner 
added that further observation would be necessary before 
making any statements about the veteran's need for aid and 
attendance, unless it was to be based solely on the veteran's 
self-reported history.

In an August 2006 statement, Dr. E. V. M. reiterated his 
earlier November 2003 opinion.  

During a private January 2007 A&A evaluation, the veteran 
reported that his main problem was left hip pain which 
radiated from his groin and down his left lower extremity 
along with some low back pain.  The veteran stated that he 
used crutches to walk and occasionally a cane for short 
distances in his house.  He denied any neurological deficits 
in the upper or lower extremities.  

On examination, pain drawing was consistent with low back 
pain, left buttock pain, left anterior thigh pain, and leg 
pain.  The veteran had a flexed gait to his left hip and 
ankle.  He used Canadian crutches to walk.  Neurologically, 
the veteran was intact in both lower extremities.  Sensory 
and motor functions were normal.  Left hip range of motion 
was markedly limited with a 20-degree flexion contracture to 
about 60 degrees, abduction to only 10 degrees, and no 
internal or external rotation of the left hip.  X-rays of the 
left hip showed severe destruction on the left side with 
severe arthrosis involving the acetabulum as well as the 
femoral head with complete loss of joint space.  The examiner 
added that the veteran had rather significant disability in 
regards to being able to perform ADLs such as eating, 
dressing and walking.  In a February 2007 addendum, D. C. M., 
M.D. added that the veteran had no access to food when 
bedridden.

During an April 2007 VA A&A examination, the veteran reported 
that he lived alone on the second floor of a townhouse and 
that he usually slept on the floor of the living room so he 
could use the bathroom easily as well as access food.  On 
some days, he stated that he had so much pain and mental 
confusion that he did not get up at all and would soil 
himself.  The veteran reported that he did not perform self-
care functions when he was at his worst.  With regard to the 
veteran's ability to protect himself from daily 
hazards/dangers, the examiner indicated that one or more 
times a week, imbalance affected his ability to ambulate and 
he was subject to dizziness less than weekly.  The veteran 
used Canadian crutches for ambulation and could walk without 
the assistance of another person up to a few hundred yards.  
No memory loss was noted and the veteran could perform all 
self-care functions.  The veteran reported that he could 
leave his home only when assisted and not housebound by pain.  
However, the examiner added that the veteran rarely took full 
doses of pain medication and succeeded in obtaining a month's 
supply of groceries by himself.  

On examination, there was no evidence of cervical spine 
limitation of motion or deformity and the veteran's upper 
extremity functions were normal.  Because of coexisting 
lumbar sensory dysfunction with decease in proprioception on 
the left and left lower extremity muscle weakness and pain, 
the veteran could not bear weight on the left leg and this 
impaired both balance and propulsion.  The veteran reported 
that he had had two falls with injury in the home.  The 
examiner stated the examination provided no clues explaining 
the veteran's extreme dependency on "bad days".  The veteran 
sees his primary care physician about every six months for 
renewal and evaluation of pain medication.  The examiner 
added that the veteran might benefit from a more aggressive 
use of pain medications including narcotics, if necessary.



III.  Analysis

SMC at the A&A rate is payable when the veteran, due to 
service-connected disability, has suffered the anatomical 
loss or loss of use of both feet or one hand and one foot, or 
is blind in both eyes, or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  See 
38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) 
(2007).  

Pursuant to 38 C.F.R. § 3.350(b)(3) and (4) (2007), the 
criteria for determining that a veteran is so helpless as to 
be in need of regular aid and attendance, including a 
determination that he is permanently bedridden, are contained 
in 38 C.F.R. § 3.352(a) (2007).  That regulation provides 
that the following will be accorded consideration in 
determining the need for regular aid and attendance: 
inability of a claimant to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid; inability to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect him from hazards or 
dangers incident to his daily environment. 

"Bedridden," defined as that condition, which, through its 
essential character, actually requires that a claimant remain 
in bed, is a proper basis for this determination.  The fact 
that a claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  It is not required that all of the above 
disabling conditions be found to exist before a favorable 
rating may be made.  The particular personal functions that a 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that a veteran is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  Determinations that a veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that his condition 
is such as would require him to be in bed.  They must be 
based on the actual requirement of personal assistance from 
others.  See 38 C.F.R. § 3.352(a).

In addition, SMC at the housebound rate is payable when a 
veteran has a single service-connected disability rated 100 
percent and (1) has additional service-connected disability 
or disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  See 38 
U.S.C.A. § 1114(s) (West 2002).  The requirement of 38 
U.S.C.A. § 1114(s)(2) is met when a veteran is substantially 
confined as a direct result of service-connected disabilities 
to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
See 38 C.F.R. § 3.350(3)(i)(2) (2007).

Considering the evidence of record in light of the pertinent 
legal authority, the Board finds that the criteria for the 
payment of SMC based on A&A or at the housebound rate are not 
met.

Initially, the Board notes that evidence of record does not 
show that the veteran's service-connected disabilities have 
caused the anatomical loss or loss of use of both feet or one 
hand and one foot, and he is not blind in both eyes.  
Consequently, the veteran can only establish entitlement to 
SMC under 38 U.S.C.A. § 1114(l) by showing his service-
connected disabilities cause him to be permanently bedridden 
or so helpless as to be in need of regular aid and attendance 
under the criteria of 38 C.F.R. § 3.352(a) (2007).  

Here, service connection is in effect for PVS of the left 
hip, status post partial resection with left extensor 
hallucis longus weakness, scoliosis, and acne vulgaris with 
facial scarring.

The veteran and his attorney argue that it is only necessary 
that the evidence establish that the veteran is so helpless 
as to need regular aid and attendance, not that there be a 
constant need.  They assert that the statements received from 
the appellant's family members and others indicate that they 
helped the veteran with his daily needs, including cleaning 
his house, doing dishes, and assisting with activities such 
as tying his shoes, dressing, grocery shopping, and getting 
in and out of automobiles.  During his testimony and in 
various statements and affidavits, the veteran has described 
a typical day in his life and reported that he has fallen on 
several occasions and that, depending on the day or the 
situation, his functional ability to dress and bathe himself 
varies, primarily due to his service-connected left hip 
disability.

While evidence of record shows that the veteran uses Canadian 
crutches to ambulate, it does not indicate that he is 
helpless or bedridden due to his service-connected 
disabilities.  Additionally, there is no showing that the 
veteran's service-connected disabilities alone render him so 
helpless as to require the regular aid and attendance of 
another person to perform personal care functions of everyday 
living or to protect himself from the hazards and dangers 
incident to the daily environment.  The Board acknowledges 
that the veteran reported that he has fallen at home due to 
his service-connected disabilities.  However, there is no 
evidence of recent falls.  

Both private and VA examiners have noted that the veteran 
claims that he is bedridden much of the time due to pain.  
During the April 2007 VA A&A examination, the veteran freely 
admitted that he rarely takes the full dose of his pain 
medications, that he has refused to have a hip replacement, 
and that he is not receiving treatment for his left hip 
disability, except for evaluation and renewal of pain 
medications about every six months.  The April 2007 examiner 
recommended that the veteran be placed on more a aggressive 
pain medication regime.  This VA examiner, along with the 
January 2006 VA examiner, found that the veteran's self-
reported history and the examination results were 
inconsistent, because the veteran was able to do quite a 
significant amount as compared with his contentions that he 
was unable to get out of bed and unable to anything on some 
days.  The January 2006 VA examiner added that further 
observation would be necessary before making any statements 
about the veteran's need for aid and attendance, unless it 
was to be based solely on the veteran's self-reported 
history.  The April 2007 VA examiner concluded the 
examination provided no clues explaining the veteran's 
extreme dependency on "bad days".  The record is replete with 
objective findings on examination of only mild to moderate 
limitation of motion due to the veteran's service-connected 
left hip and low back disabilities and the lack of continuing 
treatment of them.  These findings are inconsistent with the 
veteran's self-reported history and the need for aid and 
attendance.  

Thus, the Board is lead to conclude that the veteran's 
subjective complaints as reported to private and VA 
examiners, or in lay statements by others on his behalf, are 
not credible and, contrary to his assertions, finds that his 
service-connected disabilities do not cause the veteran to be 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  Consequently, the criteria for 
SMC based on the need for the regular aid and attendance of 
another person are not met.  See 38 U.S.C.A. § 1114(l); 38 
C.F.R. §§ 3.350(b), 3.352(a).

The veteran's attorney claims that, because the veteran had a 
schedular 100 percent rating for his left hip disability 
prior to June 4, 2002, he is eligible for housebound benefits 
prior to June 4, 2002.  The Board notes, however, that there 
is a bar to the veteran receiving housebound benefits prior 
to June 4, 2002.  As a June 2002 rating decision properly 
determined that the rating decisions issued from April 1989 
through June 1992 continuing and making permanent the 100 
percent schedular rating for the veteran's service-connected 
left hip disability were clearly and unmistakably erroneous, 
therefore the veteran was not entitled to a 100 percent 
schedular rating for this disability after July 1989.  See 
38 C.F.R. § 4.28 (1989).  As a result, the veteran has not 
had a single service-connected disability rated at 100 
percent since 1989.  The veteran filed his claim for SMC in 
February 1995, several years later.  

Moreover, the competent evidence of record does not otherwise 
demonstrate that the veteran is permanently housebound as a 
result of his service-connected disabilities.  His combined 
schedular service-connected disability rating is 70 percent, 
because his left hip disability has been rated as 60 percent 
disabling, his back disability has been rated 20 percent 
disabling, and his skin disability has been rated 10 percent 
disabling.  Even though the veteran has been awarded a total 
rating due to individual unemployability (TDIU) effective 
June 4, 2002, he does not have a 100 percent chedular rating 
as required for housebound status.  Consequently, the 
criteria for SMC based on housebound status, likewise, are 
not met.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.350(3)(i)(2).

Under these circumstances, the Board finds that the claim for 
SMC based on A&A or housebound status must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports the claim, the 
benefit-of-the-doubt doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

SMC based on A&A or housebound status is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


